Filed 1/25/22 P. v. Yates CA4/2
See concurring and dissenting opinion



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E075152

 v.                                                                       (Super.Ct.No. INF1800540)

 DOUGLAS JOHN YATES,                                                      OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Steven G. Counelis,

Judge. Affirmed in part; reversed in part with directions.

         Steven S. Lubliner, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Britton B.

Lacy, Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
       On September 26 and 27, 2019, when defendant and appellant Douglas John Yates

was not present, his trial proceeded, and a jury found him guilty of 20 counts of animal

cruelty.1 (Pen. Code, 2 § 597, subd. (b).) The trial court sentenced him to a total term of

14 years eight months and imposed various fines and fees. He was ordered to serve

five years eight months in county jail and was granted mandatory supervision for the

remaining nine years of his sentence. (§ 1170, subd. (h).)

       On appeal, defendant contends the trial court violated his constitutional and

statutory rights by denying his request for a continuance and proceeding with trial in his

absence, and it erred by imposing $1,400 in court operations and facilities assessments

after determining he was unable to pay other fees and fines. 3 Defendant also charges his

counsel with ineffective assistance by failing to argue for concurrent sentences.

       We vacate defendant’s sentence and remand for a new sentencing hearing.

Otherwise, we affirm.

                                         I. FACTS

       On June 10, 2017, a search of defendant’s storage unit at a facility in Palm Springs

revealed several animal cages containing one dead cat and eight others in grave danger

and various states of distress. An animal control officer noted that the accumulation of



       1   The court granted the People’s motion to dismiss count 21.

       2   All further statutory references are to the Penal Code unless otherwise indicated.

       3  Defendant raised, but later withdrew, his contention that section 654 applied to
stay the sentences on some of his convictions. (People v. Correa (2012) 54 Cal.4th 331,
334 [§ 654 does not apply to multiple convictions under a single statute].)

                                              2
feces in the litter was spilling into the kennels themselves, and opined that the feces had

been there for days and days. The storage unit was not climate controlled, it had been

rented by defendant on a month-to-month basis beginning May 11, 2017, and the activity

log specific to defendant’s gate code and access code showed access or activity on June 6,

7, 8, and 9 (three separate times).

       On February 14, 2018, a search of defendant’s U-Haul, parked in the back of a

parking lot at a motel in Thousand Palms, revealed several crates or kennels containing

12 deceased dogs. Although there were bowls in the kennels, they appeared dirty, and

none contained any food or water. There were bags of dog food, but no water, and there

was no temperature control or ventilation. The investigating deputy sheriff opined that the

dogs had not died recently and estimated that the kennels had been there for a week. He

noted that the dogs had “very little movement” inside the kennels given their size and

some of the kennels housed two or more dogs. Also, all of the kennels’ doors were

closed, so the dogs would not have been able to walk around inside the U-Haul.

                                      II. DISCUSSION

       A. Denial of Continuance and Trial in Defendant’s Absence.

       Defendant contends the “trial court violated [his] constitutional and statutory

rights to be present at his trial and to testify in his own defense when, confronted with his

need to go to the hospital to deal with a medical emergency, it denied a continuance and

conducted the trial in his absence.” We disagree.




                                              3
              1. Further background information

       On July 26, 2019, defense counsel requested a “short continuance” of the trial to

July 30 on the grounds defendant was “currently experiencing a medical issue, he’s

provided me a doctor’s note and he’s shown me the wristband from the hospital. He

needs to go back to the hospital. [¶] And in his current state, I’m not able to have a

meaningful conversation with the man about pleading guilty or going to trial, or anything

about his case for that matter.” The prosecutor objected based on a “concern that this

appears to becoming a pattern, as we did have a failure to appear . . . because of a medical

issue. And then now he’s having a new medical issue.” Defendant volunteered that it was

the same issue. Acknowledging that some people experience medical issues that are “out

of their control,” the superior court granted the request and ordered defendant to provide

specific documentation from a medical provider if a longer continuance was necessary.

       During August 2019, the parties agreed to continue the trial to September 10 for

reasons independent of defendant’s health issue. Defense counsel also mentioned that

defendant was still experiencing medical issues and had an appointment with a specialist

during the last week in August. On September 10, both sides announced ready for trial;

however, defense counsel informed the superior court that defendant’s doctor

recommended a postponement until September 16. The matter was continued.

       On Monday, September 16, 2019, defense counsel announced ready for trial but

relayed defendant’s request for a two-week continuance based on his doctors’

recommendations. According to defendant, “he has medical appointments Thursday,”

when he will be told whether he needs to have surgery. Defense counsel also informed


                                             4
the court that defendant wished to have “different counsel.” While the prosecutor was

skeptical as to whether defendant’s condition prevented “him from going to trial versus

inhibiting his daily life,” the superior court continued the trial to September 20 and

ordered defense counsel to bring “a letter from the doctor explaining whether there’s

going to be a surgery [or not,] why [defendant] cannot attend trial, what the estimated

time is, and what is going to happen if he does.” Although the court agreed with the

prosecutor that the matter “does need to go to trial if [defendant’s medical issue is] not

going to resolve,” it refused to ignore defendant’s medical issues.

        On September 20, 2019, defense counsel announced ready for trial but stated that

defendant “has been indicating . . . that he’s suffering from a life-threatening condition,

[and] that further documentation will be arriving . . . sometime today.” The superior

court noted that defendant had been provided the opportunity to present documentation;

however, what was provided “was wholly inadequate” because it only indicated that

defendant “has some medical issues, but nothing . . . indicating the degree of seriousness

or life-threatening,” as alluded to by counsel. Trial was set for Monday, September 23,

2019.

        On September 23, 2019, defendant was present when his trial began. Counsel

conducted a “pretrial conference regarding the mechanics of the logistics of the trial.”

After informing defendant that jury selection would begin the next day, the trial court

ordered defendant to return at 1:15 p.m. on September 24. Neither defense counsel nor

defendant raised any issue involving defendant’s health. On September 24, defendant

was late for court. After the court instructed him on the importance of being on time,


                                              5
defense counsel offered a doctor’s note, which advised “a temporary delay in the court

proceeding until a study is completed.” Because the note did not say it was “urgent that

[defendant] need[ed] to be hospitalized,” counsel indicated he would contact the doctor

for “additional information.” Observing that the trial had “begun in earnest,” requiring

“greater scrutiny” of the request, the court found insufficient evidence of good cause to

continue the trial absent “details of [defendant’s] condition and the risks of proceeding

forward, the nature of the testing, [and] the urgency of the medical matter.”

       On September 25, 2019, defense counsel said he had not heard from defendant’s

doctor, and he did not have enough information to request a continuance. Counsel,

however, noted that defendant had been falling asleep during voir dire, and defendant

attributed this to medication he was taking. Defendant’s wife informed the trial court that

the hospital had “faxed” a letter to defense counsel’s office. No evidence of defendant’s

medical condition was introduced at the hearing.

       On September 26, 2019, a letter from defendant’s internist, was read into the

record: “‘[I]n regards to [defendant]. . . . Due to his complaints of chest pain and

underlying history of coronary artery disease, I need to assess the risk for another heart

attack. His clinical presentation is atypical. His EKG shows no indication of acute

ischemia, . . . and his blood pressure and lipid panel are optimized on medical therapy.

His pre-test probability of significant ischemia is low to intermediate probability.

Therefore, I am ordering a nuclear medicine scan. If this scan is negative, he could

proceed with his court engagement.’” Defendant added that he would be undergoing a

stress test, and he had been taking “upwards of five to seven” nitroglycerin tablets a day


                                             6
for the past week and a half because he was unable to walk “from here to the parking

structure across the street without having severe chest pain.” He was unable to provide

documentation from a cardiologist because his doctor had retired.

       Defense counsel did not request a continuance because defendant’s heart attack

risk was “low intermediate at best,” which did not require immediate intervention, and

the court had already sworn in the jury. Counsel thus deferred to defendant, who

explained his history with heart blockages, heart attacks, and stent insertions, and

requested a continuance to October 7, 2019, so he would have sufficient time to complete

the testing. Defendant also stated: “The other option, which my doctor told me

yesterday, was after I left here, was just to go to check into emergency,” but defendant

had not done that because he did not “want to be in contempt of court and have [his] bond

revoked.” The trial court was confronted with the following: On one hand, the jury had

been empaneled and counsel were ready to make opening statements. On the other,

defendant had no scheduled tests for one week, and there was no medical opinion

advising the court if the matter should be curtailed or ceased. The court expressed

concern that defendant was “putting [him] in a position of evaluating and interpreting

[defendant’s] subjective symptoms,” when he had no “knowledge or expertise to say that

what [defendant is] experiencing is something which is . . . a good cause reason to

continue the trial.” Ultimately, defendant’s request was denied because the trial would

not “interfere with [defendant’s] anticipated medical care, testing, or otherwise,” and

there was no medical emergency.




                                             7
       After conferring with defendant, counsel announced that defendant had elected to

go to a hospital emergency room “at this moment.” The prosecutor asked that the trial

proceed “in absentia” of defendant because the case had been pending a long time,

defendant had not provided the information about the state of his heart and his use of

nitroglycerin pills when the case was sent out to trial, the case would likely only take one

day of evidence, it appeared that defendant was well enough to sit in court, and it was

defendant who “want[ed] to willfully absent himself, . . . not a recommendation of the

doctor.” The prosecutor accused defendant of “gamesmanship.”

       Understanding that defendant would not be testifying, the trial court asked if he

would waive his right to be present; he declined. Defendant claimed ignorance of his

counsel’s plan to not call him or other witnesses to testify and indicated he wanted to

retain “a private attorney, because [his attorney was] not representing [him].” Reiterating

the “competing interests” (the stage of the trial versus defendant’s health), the court

stated: “I can accommodate all of those interests that are vitally important to each side,

[by telling] you that you’re welcome to go and allow the trial to proceed in your absence.

And so that’s . . . my proposed solution, because I think that’s the fair thing to do for both

sides.” When the court asked defendant what he wanted, defendant replied, “I need to go

to the hospital. It’s whatever you want. I don’t want to miss the proceedings, but at this

point I need to. It’s not a matter of wanting to, it’s I need to.” After adding that he




                                              8
wanted to testify in his trial, the court held a Marsden4 hearing,5 and defendant remained

in the courtroom.

       Following the Marsden hearing, defendant confirmed that he would be leaving for

“emergency medical care.” The trial court responded: “[S]ince the defendant does not

wish to enter any waivers, I will find that he is absenting himself from the courtroom in

order to seek emergency medical care, and the trial will continue in his absence.” The

court informed defendant that he was welcome to return to the courtroom any time.

Defense counsel reiterated defendant’s desire to testify, but all sides acknowledged that

his right to testify was not an independent basis for continuing the trial. The court

advised defendant to remain in contact with his attorney, who could advise him about

returning to court to testify. After a brief recess, the court noted defendant was not

present and again found that he “voluntarily absented himself from the proceedings.”



       4   People v. Marsden (1970) 2 Cal.3d 118, 123 (Marsden).

       5  Defendant faulted his counsel for “sitting on evidence that shows” motel
management denied him access to his dogs and kept them “locked up in a room with no
air conditioning, no water, no food for four days,” over their dispute of his bill. The
police were called and defendant claims that he was ordered to put the dogs in the
unventilated U-Haul in hot weather. In response, defense counsel stated that his
investigation showed that the motel management had called the police out of concern for
the dogs, and the responding officer’s report states that the dogs were let out and given
food and water. It does not state that defendant was ordered to put his dogs in the U-
Haul. Defense counsel opined that because defendant had not called the police for help
in retrieving his dogs, the evidence does not support his story. Nonetheless, defendant
insisted his son and a second responding officer could corroborate defendant’s claims.
Defense counsel said he had sent an investigator to locate and interview witnesses, but
defense counsel had no recollection of defendant mentioning his son being present.
Ultimately, defense counsel and defendant agreed that their relationship was not
irretrievably broken, and the motion was denied.

                                              9
       The trial continued with opening statements and the presentation of evidence. At

the end of the day, the prosecution rested. Outside the presence of the jury, the trial court

confirmed that defense counsel would contact defendant to “let him know that he [was]

welcome to return . . . to the courtroom if he wishe[d] to offer his testimony.”

       On September 27, 2019, defense counsel informed the trial court that he had

received an e-mail, which indicated defendant had been admitted to a hospital for chest

pain and other health issues; however, no documentation was provided to confirm this or

indicate when he would return to court. The trial proceeded with defendant “in absentia,”

and the court issued, but held, a bench warrant in the amount of $10,000 until September

30. Defense counsel requested a continuance to preserve defendant’s right to testify. The

prosecutor opposed the request. For the same reasons previously given, the court found

no good cause to grant the request. The jury was instructed not to factor defendant’s

presence or absence into its deliberations.

       Following the jury’s verdicts, the trial court ordered defendant to appear on

September 30, 2019. If he was unable to appear, the court required “a corroboration

form, medical records, hospital records, and the like to explain why he’s absent.”

Defendant failed to appear. Defense counsel stated that he had communicated with

defendant over the weekend; however, counsel did not receive any documentation

evidencing defendant’s hospitalization, if defendant would be present in court, or if

defendant was still hospitalized. Rather, counsel stated that he had received an e-mail

from defendant, which he kept confidential, and asked the court to continue to hold the




                                              10
warrant. The court issued a no bail warrant with the understanding that it would consider

mitigating factors at a later date.

       On March 18, 2020, defendant appeared in custody with his counsel, and the trial

court set bail at $50,000. A sentencing hearing was held on May 26, 2020. At

sentencing, defense counsel offered no information about defendant’s absence in

September 2019; however, he stated that defendant had been diagnosed with congestive

heart failure, had undergone surgery in January 2020 to place a stent inside one of his

arteries, and continued to suffer from other medical conditions including an open wound

from a preexisting umbilical hernia and weakness with breathing. Counsel noted that

defendant was “receiving treatment.”

              2. Applicable legal principles.

       “A criminal defendant’s right to be personally present at trial is guaranteed under

the federal Constitution by the confrontation clause of the Sixth Amendment and the due

process clause of the Fourteenth Amendment. It is also required by section 15 of article I

of the California Constitution and by [Penal Code] sections 977 and 1043.” (People v.

Concepcion (2008) 45 Cal.4th 77, 81.) If a defendant is unable to be present at his trial,

he may request a continuance; however, “[c]ontinuances shall be granted only upon a

showing of good cause.” (§ 1050, subd. (e); see Cal. Rules of Court, rule 4.113

[“Motions to continue the trial of a criminal case are disfavored and will be denied unless

the moving party . . . presents affirmative proof in open court that the ends of justice

require a continuance.”].) “‘The grant or denial of a motion for a continuance rests

within the sound discretion of the trial judge [citations]. . . . Discretion is abused only


                                              11
when the court exceeds the bounds of reason, all circumstances being considered.

[Citation.]’ [Citation.] ‘In deciding whether the denial of a continuance was so arbitrary

as to violate due process, the reviewing court looks to the circumstances of each case,

“‘particularly in the reasons presented to the trial judge at the time the request [was]

denied.’”’” (People v. Froehlig (1991) 1 Cal.App.4th 260, 265.)

       When, as here, the trial court decides not to continue the trial, the defendant may,

by his actions, consent to the trial proceeding in his absence and thus lose his

constitutional right to be present. (People v. Gutierrez (2003) 29 Cal.4th 1196, 1202

(Gutierrez).) “‘“[I]f a defendant at liberty remains away during his trial the court may

proceed provided it is clearly established that his absence is voluntary. He must be aware

of the processes taking place, of his right and of his obligation to be present, and he must

have no sound reason for remaining away.”’” (People v. Espinoza (2016) 1 Cal.5th 61,

73-74 (Espinoza).) “No more [is] constitutionally required.” (Id. at p. 74.) More

specifically, after a noncapital felony trial has commenced in defendant’s presence, his

voluntary absence “shall not prevent continuing the trial to, and including, the return of

the verdict.” (§ 1043, subd. (b); see People v. Molina (1976) 55 Cal.App.3d 173, 177

[Trial “commence[s]” for purposes of section 1043 when either (1) the jury is impaneled

and sworn or (2) the first witness is sworn or the first exhibit is admitted into




                                              12
evidence.].)6 Pursuant to section 1043, a defendant is prevented from “intentionally

frustrating the orderly processes of his trial by voluntarily absenting himself. A crucial

question must always be, ‘Why is the defendant absent?’ This question can rarely be

answered at the time the court must determine whether the trial should proceed.

Consequently, . . . it must be recognized that the court’s initial determination is not

conclusive in that, upon the subsequent appearance of the defendant, additional

information may be presented which either affirms the initial decision of the court or

demands that defendant be given a new trial. It is the totality of the record that must be

reviewed in determining whether the absence was voluntary.” (People v. Connolly

(1973) 36 Cal.App.3d 379, 384-385; see Espinoza, supra, 1 Cal.5th at p. 72 [“‘In

determining whether a defendant is absent voluntarily, a court must look at the “totality

of the facts.”’”].) We will affirm this finding if it is supported by substantial evidence.

(Espinoza, at p. 74.)




       6  Section 977, subdivision (b)(1), in relevant part, provides that, with certain
exceptions, “in all cases in which a felony is charged, the accused shall be personally
present . . . during those portions of the trial when evidence is taken before the trier of
fact, and at the time of the imposition of sentence. The accused shall be personally
present at all other proceedings unless he or she shall, with leave of court, execute in
open court, a written waiver of his or her right to be personally present . . . .” However,
the California Supreme Court has decided that “subdivision (b)(1)’s presence requirement
does not preclude a defendant from being ‘voluntarily absent’ during the taking of
evidence under section 1043, subdivision (b)(2).” (Gutierrez, supra, 29 Cal.4th at
p. 1203, italics added.) “[W]hen a trial has commenced in a defendant’s presence,
section 1043 applies.” (Ibid.) Thus, in considering whether defendant voluntarily
absented himself and waived his statutory right to be present during trial, we focus on
whether he was voluntarily absent under section 1043, rather than whether he was
required to be present under section 977.

                                             13
              3. Analysis.

       Defendant requested and was granted continuances of his trial for medical reasons

on July 26, September 10, and September 16, 2019. When he appeared on September 23,

the start of his trial, neither he nor his counsel raised any issue involving defendant’s

health. On the next day, defense counsel presented a doctor’s note, which advised “a

temporary delay in the court proceeding,” without stating an urgent need for defendant to

be hospitalized. On September 25, defense counsel had no further information on

defendant’s health, and no request for a continuance was made. On September 26, a

letter from defendant’s internist indicated defendant’s “EKG shows no indication of acute

ischemia,” “pre-test probability of significant ischemia is low to intermediate

probability,” and a “nuclear medicine scan” was ordered. Because defense counsel did

not believe he had sufficient evidence of good cause to request a continuance, he deferred

to defendant, who requested a continuance to Monday, October 7, so he could undergo a

procedure scheduled for Thursday, October 3. Alternatively, defendant stated that his

doctor told him he could just “check into emergency.” Denying defendant’s request, the

trial court observed that the trial would not “interfere with [defendant’s] anticipated

medical care, testing, or otherwise.” Given the circumstances of this case, we conclude

defendant has not established that the trial court abused its discretion in finding no good

cause for another continuance.

       Notwithstanding ante, defendant argues that the trial court’s ruling “resulted in

[him] being tried in absentia in violation of his constitutional and statutory rights to be

present at trial.” Not so. The court undertook reasonable steps to ascertain that


                                             14
defendant was voluntarily absenting himself before continuing the trial in his absence,

and the totality of the record supports the court’s decision. Again, there was no medical

opinion indicating an urgent need for defendant to be hospitalized, and his tests were

scheduled for a week later. Nonetheless, he decided to take himself to a hospital’s

emergency room. His absence was not occasioned by circumstances that were fortuitous

or beyond his control; rather, it was voluntarily imposed. The evidence that he initially

presented to the court—a note from his internist—failed to prescribe immediate

hospitalization sufficient to contradict a finding that he had voluntarily absented himself

from his trial. More importantly, he failed to present any documentation that confirmed

the urgent need to address his medical condition or explained what actions were taken to

address his medical emergency. We, therefore, conclude that the court properly found

that defendant, “by words and conduct, . . . waived his right to be present voluntarily and

with full knowledge that the trial was continuing without his presence.” (People v. Lewis

(1983) 144 Cal.App.3d 267, 279; see People v. Rogers (1957) 150 Cal.App.2d 403, 415

[“The defendant, by his own actions, induced the condition existing [on the third] day of

the trial. This amounted to a waiver of the right to be . . . present granted by section 1043

of the Penal Code. If this were not the rule, many persons, by their own acts, could

effectively prevent themselves from ever being tried. A diabetic can put himself in

insulin shock by simply taking insulin and then not eating, or by refusing to eat, or can

disable himself by failing to take insulin.”].)

       “Of course, our conclusion that defendant’s voluntary absence operated to waive

his constitutional right to be present at trial and permitted continuation of the trial does


                                              15
not end our inquiry regarding the propriety of the trial court’s decision to proceed with

the trial in the absence of defendant and defense counsel. Section 1043[, subdivision]

(b)(2) states that a defendant’s voluntary absence ‘shall not prevent’ the trial from

continuing, but it does not require it. Accordingly, the decision whether to continue with

a trial in absentia under the statute . . . rests within the discretion of the trial court.”

(Espinoza, supra, 1 Cal.5th at pp. 75-76.) We, therefore, consider whether the trial court

abused its discretion in proceeding with the trial.

       Defendant contends that his “presence at trial necessarily would have assisted his

defense as he could have consulted with defense counsel about cross-examination of

witnesses such as [the deputy], who testified about discovery of the dogs in [defendant’s]

presence, and . . . the storage facility manager, who testified about business dealings with

[defendant].” Defendant adds that he “would have testified to the defense he mentioned

in the Marsden hearing that a dispute with the motel [management] led to his dogs being

confined for days to their detriment, and he was later forced by an officer to put them on

a U-Haul, where they quickly died. It is also reasonable to think he would have testified

about the cat incident.” We agree with the People that these contentions are “speculative

and unavailing.”

       At the time the trial court decided to proceed with the trial, it knew about

defendant’s claims regarding how the dogs came to be in the U-Haul, along with defense

counsel’s reasons for dismissing them. Assuming defendant had been forced, initially, to

put his dogs in the U-Haul, he offered no explanation why they remained there. As

defense counsel stated at the Marsden hearing, defendant’s version of this event is neither


                                                16
believable nor sufficient to refute the animal cruelty charges filed against him. More

importantly, if defendant chose to testify, he could have been impeached with his prior

conviction for animal cruelty, and he could not have offered any words to negate the

extensive graphic and damning photographs of the conditions of his dogs and cats, who

were confined in cages in either a storage unit or U-Haul, with no accessible food, water,

or ventilation. In short, there is no reason to believe defendant had any legitimate

defense to the charges that required his presence.

         Because we find that the trial court properly concluded that “defendant was

‘voluntarily absent’ [citation], and it properly continued with trial in his absence, we

[need] not reach the question whether defendant’s absence was prejudicial.” (Gutierrez,

supra, 29 Cal.4th at p. 1209.)

         B. Ineffective Assistance of Counsel

         At the sentencing hearing, defense counsel argued for probation only. His failure

to raise the issue of consecutive versus concurrent sentencing forfeited the issue. (People

v. Scott (1994) 9 Cal.4th 331, 355-356.) However, defendant contends that if counsel’s

silence constituted forfeiture, then he received ineffective assistance.7 His claim has

merit.




         7Defendant also filed a petition for writ of habeas corpus on this issue (In re
Yates, E076680), which we ordered considered with this appeal. Although we will
resolve that petition by separate order, given the nature of this issue—ineffective
assistance of counsel—defense counsel’s declaration filed in support of the petition is
relevant to our consideration of defendant’s claim.

                                                17
       Defendant is guaranteed the right to effective assistance of counsel by the Sixth

Amendment to the United States Constitution and article I, section 15 of the California

Constitution. (People v. Lucas (1995) 12 Cal.4th 415, 436.) A cognizable claim of

ineffective assistance of counsel requires a showing that “counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” (Strickland v. Washington (1984) 466 U.S. 668, 687.) “[T]he

performance inquiry must be whether counsel’s assistance was reasonable considering all

the circumstances.” (Id. at p. 688.) To prevail on an ineffective assistance of counsel

claim, a defendant must also establish counsel’s performance prejudiced his or her

defense. (Id. at p. 687.) “‘Whether counsel’s performance was deficient, and whether

any deficiency prejudiced defendant, are mixed questions of law and fact subject to our

independent review.’ [Citation.] [¶] ‘Usually, “ineffective assistance [of counsel claims

are] more appropriately decided in a habeas corpus proceeding.”’ [Citation.] On direct

appeal, ‘we may reverse “only if (1) the record affirmatively discloses counsel had no

rational tactical purpose for the challenged act or omission, (2) counsel was asked for a

reason and failed to provide one, or (3) there simply could be no satisfactory

explanation.”’” (People .v Henderson (2020) 54 Cal.App.5th 612, 617-618.)

       Here, defendant observes that concurrent sentences are common in animal cruelty

cases and asserts that his sentence is longer than the upper terms for many serious and

violent crimes against people, including forcible rape of a child under 14 years of age

(§ 264, subd. (c)(1) [13 years]), voluntary manslaughter (§ 193, subd. (a) [11 years]), and

home invasion robbery (§ 213, subd. (a)(1)(A) [9 years]). He further contends that his


                                            18
actions involving the dogs were part of an indivisible course of conduct, and the same is

true for his actions involving the cats. Thus, he argues his counsel could not have had

any conceivable tactical purpose for failing to argue for concurrent sentences since

(1) the argument would not have undermined his request for probation, (2) the “case law

shows that animal cruelty cases are not punished as harshly as cases involving multiple

human victims,” and (3) “neither the position of the probation officer nor the known hard

line of the prosecutor could have justified abandoning such a strong sentencing position.”

While we do not agree with defendant’s disproportional sentence assertion, we find merit

in his claim of ineffective assistance of counsel for failing to argue for concurrent

sentences.

       The probation officer recommended that (1) probation be denied, and

(2) defendant be sentenced to 14 years eight months, serving five years eight months in

county jail (§ 1170, subd. (h)) and the remaining nine years on mandatory supervision.

At sentencing, the prosecutor agreed with this recommendation. Defense counsel

focused his argument exclusively on persuading the trial court to grant probation because

defendant’s chronic health issues (congestive heart failure) made him vulnerable if he

were to be held in custody during the ongoing pandemic, and that his actions toward the

animals (deprivation of adequate shelter and food) fell within the lesser category of




                                             19
animal cruelty recognized by the law. 8 Counsel argued that defendant’s actions, also

known as animal hoarding, were due to an underlying mental disorder (recognized by

both Dr. Jones and the American Society for the Protection of Cruelty to Animals

(ASPCA)), which require counseling and the prohibition of having animals, not jail

time.9 Defense counsel referenced Dr. Jones’ report because prior counsel had defendant

evaluated for an underlying mental health issue. As a result of this evaluation, Dr. Jones

opined that defendant suffered from attachment disorder and PTSD due to the death of

his father when he was 14 years old. The report explains why defendant held onto the




       8 “[W]hen we’re dealing with animal cruelty, there are two broad categories of
people that inflict cruelty on animals. The first and the most heinous or more heinous are
those that purposely wound, attack, maim, mutilate, or otherwise violently hurt animals.
We’re talking about people who torture cats [or] engage in dog fighting. . . . Then there’s
a second category or lesser category recognized by the law. [There are sections] 597(a)
and 597(b). [Defendant] has been convicted of that lesser category, which is the
deprivation of subsequent or necessary or adequate shelter and/or food.”

       9  “[T]he ASPCA recognizes this type of behavior, also known as animal
hoarding, [as] a mental disorder, [which is defined as] possessing more than the typical
number of animals. We’re talking 20 dogs and cats here. The individual is unable to
provide nutrition, sanitation, shelter. This neglect often results in illness and death to the
animals. Additionally, the individual himself is in denial that he is suffering from this
type of condition . . . . Furthermore, they recognize that people that engage in this type of
hoarding suffer from attachment disorders or other mental illnesses, and that’s been
documented . . . . [¶] And what they recommend . . . is that prosecution isn’t the best
answer because there’s often an emotionally troubled individual, not a criminally inclined
individual, and that counseling and the prohibition of having animals may help, but that
prosecution and jail time will not. Additionally, . . . that’s why Penal Code
[section] 597(g) recognizes if someone is granted probation, they are prohibited from
having animals. Additionally, 597(h) mandates that any person convicted of this type of
crime receive counseling. And I see that in the probation report whether it be titled
mandatory supervision terms or probation terms, both of those terms would be included.”

                                             20
carcasses of his dead dogs. 10 Defense counsel offered no comment on consecutive versus

concurrent sentences.

       In response, the prosecutor asserted that he filed this case under section 597,

subdivision (d), because it “allows for more theories of liability,” and it was unclear

whether the dogs had suffocated, died of heat or starvation. Regarding the claim that

animal hoarding was ultimately an underlying medical issue, the prosecutor compared

that to the FBI study in the early ‘70s, which found that on top of fire starting, cruelty to

animals is perhaps the only red flag of homicidal behavior, truly convincing of

sociopathic tendencies. Noting defendant’s prior conviction for animal cruelty, the




       10     Dr. Jones’s report “was done early because this type of case isn’t something
that’s common. It’s odd behavior. Theft is fairly common. Domestic violence is very
common. DUIs are very common. I think although we don’t condone that type of
behavior, we can understand why people do those kinds of things or why people might
[do them]. However, this behavior is . . . so removed from the standards and norms of
society that I believe his defense at the time suspected some type of underlying mental
illness. [¶] Dr. Jones was able to suss out that [defendant] suffered a traumatic loss when
he was 14 of the only father figure in his life, his adoptive father. And even prior to that,
[defendant] didn’t really know his biological family. And so Dr. Jones is saying that and
as the ASPCA recognizes, when someone suffers a traumatic loss, they’re afraid to let
anything go, even though it might be a dead dog carcass. [¶] . . . [W]hen the police
encountered the U-Haul . . . these dogs had been long dead . . . yet, [defendant] held onto
them for some reason. . . . He’s got attachment disorder because all he has known in his
life . . . is such loss that he can’t even bear to let go of the carcasses of these dogs. That
is the nexus between his emotional deficiency, the mental suffering, and the condition
recognized by the ASPCA. [¶] Dr. Jones . . . recognizes . . . in addition to major
depression, [defendant] suffers from PTSD relating to the death of his father when he was
14. He acts with intense distress in situations that symbolize or resemble this type of loss
such as a threat of the loss of dogs. So even though he can’t care for them, he is not able
to feed them or bathe them or properly shelter them, he can’t let them go because of his
emotional deficiency.”

                                              21
prosecutor argued that defendant will reoffend and, thus, granting probation would not

serve justice.

       In sentencing defendant, the trial court began by addressing defense counsel’s sole

request for probation, concluding that defendant was not suitable for probation.11 The

court then discussed the criteria that affect defendant’s sentence, including the aggravating

factors (number of vulnerable victims, planning and forethought, defendant took advantage

of “a position of trust or confidence with respect to the animals in his care,” and prior

misdemeanor conviction for the same crime) and the mitigating factors (defendant suffers

from a mental disease or disorder, the convictions are nonserious, nonviolent, and

nonregisterable, and defendant is subject to § 1170, subd. (h)). Without considering or

discussing concurrent sentencing, the court adopted the probation officer’s

“recommendation as to punishment with respect to each of the counts.”

       By arguing for probation, defense counsel failed to advance all of the arguments

for leniency. Specifically, case law supports concurrent sentencing on multiple

convictions of animal cruelty. (People v. Sanchez (2001) 94 Cal.App.4th 622, 627, 630,



       11   “[There are] no statutory provisions limiting or prohibiting a grant of probation
pursuant to Rules of Court 4.413. The question is whether or not . . . defendant is
suitable for probation. In evaluating Rules of Court that support a grant of probation, and
those in support of the denial of probation under 4.414, I’m adopting the analysis that is
presented by the Probation Department that there are no factors relating to the crime in
support of the grant of probation. And there are just two factors related to the defendant,
that being 4.414(b)(4) and 4.414(b)(6). [¶] With respect to the Rules of Court that
support a denial of probation under 4.414(a), factors which point to denial include (a)(1),
(a)(3), (a)(4), (a)(6), (a)(8), and (a)(9). And factors that relate to the defendant in this
regard are 4.414(b)(8). So, on whole, I conclude that the defendant is not suitable for
probation and probation is denied.”

                                             22
634 [defendant convicted of seven counts of animal cruelty (count 2 (rabbits), count 3

(ducks), count 4 (chickens), count 5 (geese), count 7 (dogs), count 8 (calves) and

count 11 (puppy)) was sentenced to two years on one of those counts with the remaining

two-year terms on each count imposed concurrently].) Moreover, California Rules of

Court, rule 4.425(a) sets forth the factors affecting the decision to impose consecutive

rather than concurrent sentences, and they include the following facts relating to the

crimes: “(1) The crimes and their objectives were predominantly independent of each

other; [¶] (2) The crimes involved separate acts of violence or threats of violence; or [¶]

(3) The crimes were committed at different times or separate places, rather than being

committed so closely in time and place as to indicate a single period of aberrant

behavior.”

       Here, defendant’s convictions did not comprise 20 separate acts of animal cruelty.

Rather, they were based on two separate acts of neglect, one involving 12 dogs and the

other involving eight cats. Each of the 12 counts involving dogs were based on an

identical allegation: “on or about 2/14/2018, . . . defendant . . . did willfully and

unlawfully subject such animal to needless suffering, and inflict unnecessary cruelty upon

such animal, and abuse such animal, and fail to provide such animal with proper food,

drink, shelter, and protection from the weather.” Each of the eight counts involving cats

were based on a similar identical allegation: “on or about 6/10/2017, . . . defendant . . .

did willfully and unlawfully subject such animal to needless suffering, and inflict

unnecessary cruelty upon such animal, and abuse such animal, and fail to provide such

animal with proper food, drink, shelter, and protection from the weather.” According to


                                              23
the evidence, defendant confined all 12 dogs in a U-Haul and all eight cats in a storage

unit, and he failed to provide adequate food, water, and shelter, causing them to

deteriorate and die. Thus, their weakened states and deaths were caused by defendant’s

continuous course of neglect rather than multiple specific and individual acts of abuse.

While the circumstances were cruel and appalling, the evidence necessarily suggests an

indivisible course of neglect—defendant’s failure to feed and care for his animals.

       Moreover, defense counsel’s failure to argue for concurrent sentencing was

compounded by his subsequent failure to contest the imposition of 20 consecutive

sentences. According to Dr. Jones, defendant suffers from a mental disease (attachment

disorder) caused by the loss of his father when he was 14 years old, and the

recommended means of addressing this affliction is counseling, not jail time. Because

the trial court acknowledged defendant’s mental disorder as a mitigating factor, we can

think of no tactical reason for counsel’s failure to challenge the imposition of consecutive

sentencing by arguing for concurrent sentencing. He had nothing to lose by arguing for

concurrent sentencing, which if successful would have reduced defendant’s aggregate

term significantly.12 Thus, counsel’s performance fell below professional norms.

Considering the nature of the charged offenses, defendant’s circumstances, and the fact

that the trial court was never asked to consider—nor did it discuss—the possibility of

running the sentences on defendant’s convictions concurrently, we conclude it is


       12  In fact, defense counsel’s declaration in support of defendant’s petition for writ
of habeas corpus admits his mistake: “It was a mistake not to present arguments to the
court for concurrent sentences . . . so that [defendant] might have received a substantially
lower sentence.”

                                             24
reasonably likely defendant would have obtained a better outcome but for counsel’s

failings. Because counsel’s substandard performance prejudiced defendant, we vacate

the trial court’s sentence and remand for a new sentencing hearing.

       C. Imposition of Fines and Fees.

       At sentencing, defendant was ordered to pay an $800 court operations assessment

(Pen. Code, § 1465.8), a $600 court facilities assessment (Gov. Code, § 70373), a

$514.58 booking fee (Gov. Code, § 29550), and a $5,000 restitution fine (Pen. Code,

§ 1202.4). When defense counsel objected to the imposition of these fines and fees on

the grounds defendant lacked the ability to pay, the trial court struck the booking fee and

reduced the restitution fine to $300; however, it did not strike the two assessments

because they “are not subject to an ability to pay analysis.”

       Defendant argues the imposition of the court operations and facilities assessments,

despite the trial court’s finding that he lacked the ability to pay a booking fee, denied him

due process under the federal and state Constitutions. In support, he relies primarily on

People v. Dueñas (2019) 30 Cal.App.5th 1157, 1164, 1167, which held that “due process

of law requires the trial court to conduct an ability to pay hearing and ascertain a

defendant’s present ability to pay” (id. at p. 1164) before it imposes any fines or fees. He

asks that we correct the court’s error and strike the assessments. The People concede the

imposition of the $1,400 in assessments was “seemingly based only on [the court’s]

belief that their imposition was not subject to an ability to pay analysis.” However, they

assert remand is appropriate to allow the court to “make the necessary findings regarding

defendant’s ability to pay ‘and weigh the relevant factors in the first instance.’” Because


                                             25
we are vacating defendant’s sentence and remanding for a new sentencing hearing, we

agree that the court should make the necessary findings regarding defendant’s ability to

pay.

                                   III. DISPOSITION

       Defendant’s sentence is vacated, and the matter is remanded to the trial court to

conduct a new sentencing hearing in accordance with the views expressed in this opinion.

Following the new sentencing hearing, the clerk of the superior court is directed to

prepare a minute order of the new sentencing hearing and a new abstract of judgment

reflecting defendant’s sentence, and to forward a certified copy to the Department of

Corrections and Rehabilitation. In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               McKINSTER
                                                                               Acting P. J.
I concur:



FIELDS
                          J.




                                            26
[P. v. Yates, E075152]

MENETREZ, J., Concurring and Dissenting.

       The majority opinion concludes that defense counsel rendered ineffective

assistance by failing to request concurrent sentences. I respectfully dissent because there

is no reasonable probability that defendant Douglas John Yates would have received a

more favorable sentence in the absence of counsel’s alleged dereliction. (People v.

Sepulveda (2020) 47 Cal.App.5th 291, 301 [ineffective assistance of counsel constitutes

reversible error only if “there is a reasonable probability that, but for counsel’s failings,

the result would have been more favorable to the defendant”]; Strickland v. Washington

(1984) 466 U.S. 668, 687-692.)

       Yates was convicted of 20 felony counts of animal cruelty under Penal Code

section 597, subdivision (b) (undesignated statutory references are to this code). He

locked eight cats in cages in a storage unit and starved them; one cat died, and the other

seven were on the brink of death when rescued. Eight months later, he locked 12 dogs in

kennels in a U-Haul trailer and starved them to death. Access logs and surveillance

footage showed that Yates visited the storage unit on each of the four days before the cats

were discovered. The U-Haul contained bags of dog food, inaccessible to the dogs who

were starving to death in cages in the same trailer. The evidence as a whole thus showed

that Yates (who had a prior conviction for misdemeanor animal cruelty) was aware of the

animals’ deteriorating condition, had the means to feed them, and knew exactly what he

was doing when he starved them. This was not mere oversight or neglect. And the




                                               1
probation officer reported that while out on bail with these charges pending, Yates was

arrested on charges of animal cruelty against another 50 animals.

       The probation officer found no circumstances in mitigation but multiple

circumstances in aggravation, including that the victims were particularly vulnerable, the

manner of the crimes indicated planning, Yates took advantage of a position of trust or

confidence, and Yates’s criminal conduct is of increasing seriousness. The probation

officer recommended the mid-term of 2 years on the base count and consecutive

sentences of 8 months (one-third of the mid-term) on each of the 19 subordinate counts,

for an aggregate sentence of 14 years and 8 months. But the probation officer also

recommended that Yates serve the first 5 years and 8 months in county jail and the

remaining 9 years on mandatory supervision under subdivision (h) of section 1170.

       In a sentencing brief and orally at the sentencing hearing, defense counsel

vigorously argued that Yates should be granted probation. Counsel argued that Yates has

several medical conditions that would put him at particular risk of harm if incarcerated,

especially because of the COVID-19 pandemic. Counsel also argued that Yates “suffers

from a psychiatric condition known as ‘animal hoarding’” and other mental disorders. In

support of that argument, counsel introduced the report of a clinical psychologist,

Dr. William H. Jones, in which Dr. Jones diagnosed Yates with major depression and

posttraumatic stress disorder. Counsel argued that Yates’s mistreatment of animals was

the result of all of those mental conditions and that Yates accordingly should be granted

probation because he needed treatment, not incarceration.




                                             2
       Contrary to the probation officer’s report, the court found at least one mitigating

circumstance, namely, that Yates suffers from a mental disease or disorder not amounting

to a legal defense. But the court agreed with the probation officer about the aggravating

circumstances, and the court denied probation and imposed the recommended sentence of

14 years and 8 months, with 5 years and 8 months to be served in county jail and the

remaining 9 years on mandatory supervision under subdivision (h) of section 1170.

       Defense counsel did not mention concurrent sentences as an alternative to

probation, but on this record there is no reasonable probability that the court would have

imposed a shorter sentence if he had. The court sentenced Yates to only 5 years and

8 months of incarceration for 20 felonies with multiple aggravating circumstances. Yates

will serve the rest of his sentence on mandatory supervision, during which he can get the

treatment that counsel argued Yates needs. Nothing in the record supports a more lenient

sentence or suggests the court would have imposed one if only defense counsel had

uttered the magic words, “concurrent sentences.” On the contrary, defense counsel

forcefully made the case for leniency. Counsel presented every relevant consideration in

support of granting probation, and each of them weighed equally in favor of imposing as

brief a period of incarceration as possible. And counsel actually showed creativity and

skill in marshalling the little evidence that was on his side. Dr. Jones’s report, for

example, is of almost no probative value because Yates, when interviewed by Dr. Jones,

completely misrepresented the facts of the charged offenses, claiming only that some of




                                              3
his beloved dogs were malnourished and dehydrated because a motel owner had

neglected them against Yates’s will. 1

       The majority opinion’s prejudice analysis consists of one sentence: “Considering

the nature of the charged offenses, defendant’s circumstances, and the fact that the trial

court was never asked to consider—nor did it discuss—the possibility of running the

sentences on defendant’s convictions concurrently, we conclude it is reasonably likely



       1  Dr. Jones’s report says that Yates gave the following account of the present
charges: “Mr. Yates stated that he was trying to rent a house in Blythe. For some reason,
he was being evicted and moved to a motel. He rented a truck to move his belongings
out of the house and into storage. He kept the rental truck for his dogs to stay in, and he
had it for one month. His wife was to be living in Blythe with him, but she was not
present when the events occurred that led to Mr. Yates’ arrest. Mr. Yates stated that he
was planning to rent another house. For reasons that were not clear, Mr. Yates stated that
he and his wife continued to work in the Coachella Valley area, but were looking for
housing in Blythe. Mr. Yates stated that he raised Great Danes. He had sold some to
other people, but they were not able to keep the large dogs and returned them. Thus, he
had more dogs than he meant to have. He described himself as an intense dog lover and
began to cry as he was expressing this. When his wife was there, they had rented two
motel rooms to spread the number of dogs into a larger space. Mr. Yates left the dogs in
the motel rooms when he was gone. He reported that the motel owner then charged them
$25 per day per dog, which came to a total of about $2,000. He stated he was not able to
pay this amount, so the motel owner would not give him the dogs back. He stated that
due to the motel owner’s actions, the dogs did not have food or water for four days.
Since the dogs were locked up in the hotel rooms, he was not able to provide food and
water for them. As a result, some of the dogs were in poor health. He took two of the
dogs to the veterinarian who wanted to charge him $300 to put them down. Mr. Yates
was not able to afford more veterinarian care, and the police took the dogs. Mr. Yates
stated that he had contacted the U-Haul franchise, where he had rented the truck for one
month. He told them that he could not pay them. He stated he did not steal the truck, but
had kept it longer than he could afford to pay for.” Yates thus appears to have falsely
informed Dr. Jones that a motel owner (but never Yates) starved the dogs for four days,
the dogs were alive when confiscated by the police, and the only issue with the U-Haul
was that Yates was accused of stealing it when he merely could not pay the rent. And
nothing in the report indicates that Yates told Dr. Jones anything about the cats in the
storage unit.

                                             4
defendant would have obtained a better outcome but for counsel’s failings.” (Maj. opn.,

ante, at pp. 24-25.) For all of the reasons already discussed, I do not find that sentence

persuasive. The charged offenses were abhorrent, the evidence in mitigation was weak,

the evidence in aggravation was strong, defense counsel forcefully argued for leniency,

and the court imposed only 5 years and 8 months of incarceration for 20 felonies. On this

record there is no reasonable probability that Yates would have done any better if counsel

had asked for concurrent sentences.

       The majority opinion also expresses concern about California Rules of Court, rule

4.425(a), which lists factors to be considered in deciding between concurrent and

consecutive sentences. (Maj. opn., ante, at p. 23.) In particular, the majority opinion

observes that Yates’s criminal conduct appears to have been a “continuous course of

neglect rather than multiple specific and individual acts of abuse.” (Id. at p. 24.) But the

relevant factor identified in the Rules of Court is whether “[t]he crimes were committed

at different times or separate places, rather than being committed so closely in time and

place as to indicate a single period of aberrant behavior.” (Cal. Rules of Court,

rule 4.425(a)(3), italics added.) The evidence in the record establishes that the charged

offenses were anything but a single period of aberrant behavior. The cats were

discovered in June 2017, the dogs were discovered in February 2018, Yates had a prior

conviction for animal cruelty, and while out on bail for the present offenses he was

arrested for abusing another 50 animals.

       Moreover, rule 4.409 of the California Rules of Court provides that all relevant

sentencing factors “will be deemed to have been considered unless the record


                                             5
affirmatively reflects otherwise.” Nothing in the record affirmatively indicates that the

trial court failed to consider any relevant factor.

       For all of the foregoing reasons, I do not believe that Yates has shown that he was

prejudiced by his trial counsel’s failure to request concurrent sentences. I therefore

respectfully dissent from Part B of the majority opinion’s Discussion and from the

vacatur of Yates’s sentence. I concur in the remainder of the majority opinion and the

remainder of the judgment. 2

                                                                MENETREZ
                                                                                            J.




       2 The People concede that the matter should be remanded for the trial court to
reconsider imposition of certain fees because of Yates’s inability to pay, and I agree.

                                               6